HAND, Circuit Judge (dissenting).
My brothers think, as I understand them, that there can be no machine for making match books unless it makes a complete match book, including the ignition paint. That appears to me unnecessarily verbal, when yre have to do with an invention of genuine value. It seems to me especially verbal when we are considering, as in claims 21, 22, and 26, not the whole machine, but a minor part of it. Why the defendant should be allowed to escape after taking the whole of a subeombination, because he does not take the whole of the whole combination, I cannot see. The invention is the same, as respects the ingenuity necessary to discover it and its value when discovered, whether the defendant painted the books as a last stage, or painted them before he put them into his machine. His machine, at least in colloquial speech, seems to me indubitably to make a match book.
However, I agree on other grounds as to claim 18. That is for a combination in the most general terms, composed of three elements combined with a carrier. All the elements-are functionally described, and, to be valid at all, must substantially incorporate the disclosure. The defendant’s machine does not incorporate the first element, substantially or in any degree; it takes off the covers toto éralo differently from the plaintiff’s. That avoids the claim.
I should not have scrupled to read “into” as equivalent to “upon” in claims 21 and 26, had it not been for claim 22; but as my brothers think otherwise, and as the patentee has himself made the distinction, I agree with them as to these claims. I dissent as to claim 22. This, like claims 21 and 26, covers only a small part of the machine; i. e., so much as moves along the uncut match strips beside the carrier, cuts off proper lengths, and feeds the cut off pieces to the covers. The plaintiff feeds them into a fold, and the defendant on top of the unfolded cover. I cannot see how this affects those parts of the machine which the claim covers; functionally and verbally the two are parallel.
As to validity the case is not so clear, but this does not seem to me the place to go into the matter at length. Page and Hopkins is the best reference, and sufficiently covers the supporting and cutting elements. It covers the feed as well, if one ignores the receiving receptacle. I think that one should not, and that the readjustments necessary to change the peripheral receptacles in Page-and Hopkins’ wheel into the receptacles on the carrier was beyond the compass of the every-day journeyman, had he been required, with Page and Hopkins before him, to devise this part of the machine.
In my judgment, the plaintiff should have a decree upon claim 22.